Title: Memorandum from Tench Coxe, ca. 26 May 1810 (Abstract)
From: Coxe, Tench
To: Madison, James


Ca. 26 May 1810. Discusses the need to encourage American manufactures and encloses some observations on a treasury report on the same subject. Lists merchandise now imported that might be produced in America (linen, iron, hemp, liquors), since European sources are likely to be cut off by war. Also stresses the need to encourage manufactures that will supply the means of national defense. Believes that those sections of the treasury report relating to military supply will have influence in Europe and suggests that a “special and well executed comment” on this matter “would be of great use to us abroad, by inspiring caution and respect.”
